Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s amended claims filed June 9, 2021.

Claims 1-31 have been cancelled. Claims 32-53 are new and pending.

Specification
The abstract of the disclosure is objected to because it must be a single paragraph.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32,33,36-45 and 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2010/0021557) in view of Speed (US 2002/0187910) and Beggs (Tunnel Washers or Extractors: Whats the Proper Choice? (Part 1)).
Li teaches laundering fabrics in tunnel washing machines or conventional washer extractors (paragraph 0005) first with detergents and second with peroxycarboxylic acids can be applied after the detergent to the laundry (paragraphs 0179).  Li teaches that the at 5ppm to 1000 ppm, preferably 25-100 ppm or 60 ppm or peroxycarboxylic acid is used in the aqueous composition (paragraph 0180) and washing is conducted at 4-80 degrees C (39.2-176 degrees F, paragraph 0176) are used to provide the desired stain removal and bleaching of fabric such that not substantial degradation of fabric occurs  (paragraph 0083). Li teaches the peroxycarboxylic acids have antimicrobial and bleaching benefits (paragraph 0061). Li teaches dilution of the product to 0.1 g/L to 100 g/L or 0.01-10% weight concentrate and 90-99.99% diluent or about 3-40 ounces laundry concentrate in 100 gallons wash water (paragraph 0152-0156).
Li does not teach the sectors of the tunnel washers and  bleaching in the first sector with a bleaching agent free from peroxycarboxylic acids. 
Speed teach that it is advantageous in laundering (paragraph 0035, 0048) to remove tough stains by delivering chlorine or peroxy bleaches and peroxycarboxylic acids (paragraph 0056-0057) at separate points during the washing to boost the overall performance of the bleaching product (paragraph 0023).  Speed teaches bleaches can be used in concentration of about 1% or 0.5% (paragraph 0056). Speed further teach a dilution of the bleach when added into the wash solution (paragraph 0091, claim 1).
Beggs teach that tunnel washers conventionally comprise multiple separate chambers (interiors, plurality of zones, and multiple modules), water lines (intakes) drains (discharges) (pages 1 and 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the Li by first washing the laundry in a chlorine based bleaching agent followed by treating with a peroxycarboxylic acid as Li teaches the laundry can be treated with a conventional detergent and then treated with the peroxycarboxylic afterwards and Speed emphasizes that adding the bleach detergent separately from the peroxycarboxylic acid will boost the overall performance of the bleaching product. Since Speed teaches the peroxycarboxylic acid can be triggered to be released into the aqueous wash at a controlled time point, it is added into the wash fluid without an intermediate rinsing step. 
Regarding the concentration of the bleaching agent in the first sector, this concentration can be arrived at as Li teaches washing detergent concentrates are conventionally diluted to about 0.01-10% when added into the wash water in a use composition and about 3-4 fluid ounce of the composition can be added to 100 gallons water in a wash cycle. As Speed teaches about 1% of the 0.01-10% detergent would be bleach and meets the claimed limitation of 50-100 ppm. Since washing consumes detergent bleach ingredients in interaction with the laundry and degradation in the wash process, the drop of 50 ppm to 30 ppm would obviously occur in the time of a wash cycle. Applicant has not demonstrated the criticality of the claimed ranges and therefore it would be obvious to arrive at the claimed values from overlapping concentrations and dilutions taught in the prior art to maximize bleaching and stain removal through routine experimentation absent a showing that the claimed range provides and unexpected benefit. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Li by incorporating the first and second sectors of the tunnel washers of Beggs as Li invites the inclusion of tunnel washing methods and Beggs teaches the claimed multiple separate chambers wherein articles move in one direction as standard in the tunnel washers used for laundering. It would have been further obvious to modify the methods of Li by using compartmented tunnel washers by Beggs because Beggs teaches the benefit of more individual control of individual cylinders which have their own particular treatment chemicals. 

Claims 35 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2010/0021557) in view of Speed (US 2002/0187910) and Beggs (Tunnel Washers or Extractors: Whats the Proper Choice? (Part 1)) and further in view of 
Khan (US 5,763,412).
	Li, Speed and Beggs are relied upon as set forth above.
	Li, Speed and Beggs do not teach chlorhexidine gluconate.
Khan teaches it is known that fabrics contaminated with chlorhexidine gluconate are routinely laundered (column 4, example 1; column 5, lines 30-40).
It would have been obvious to launder chlorhexidine treated fabrics and get stain removal during the laundering methods of Li, Speed and Beggs because Khan teaching treating clothing with chlorhexidine gluconate composition followed by chlorine bleaching and detergent washing produces a fabric with no staining (column 4, example 1). Using similar laundering agents to launder stains on fabrics known to be removed by those cleaning agents would be obvious for successful cleaning and stain removal of laundry. 

Claims 38-41,49 and 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2010/0021557) in view of Speed (US 2002/0187910) and Beggs (Tunnel Washers or Extractors: Whats the Proper Choice? (Part 1)) and further in view of 
Dimond (US 4,286,016).
	Li, Speed and Beggs are relied upon as set forth above.
	Li, Speed and Beggs do not specify the second concentration of the bleach.
Dimond teaches that it is standard in a laundering process that bleaches decrease in concentration from the beginning of a wash cycle to the end of the wash cycle (column 1, lines 20-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed first and second concentrations of bleach as Dimond teaches bleach concentration decreases over the wash cycle.  Li teaches washing detergent concentrates are conventionally diluted to about 0.01-10% when added into the wash water in a use composition and about 3-4 fluid ounce of the composition can be added to 100 gallons water in a wash cycle and Speed teaches about 1% of the 0.01-10% detergent would be bleach and meets the claimed limitation of 50-100 ppm. Since washing consumes detergent bleach ingredients in interaction with the laundry and degradation in the wash process, the drop of 50 ppm to 30 ppm would obviously occur in the time of a wash cycle. Applicant has not demonstrated the criticality of the claimed ranges and therefore it would be obvious to arrive at the claimed values from overlapping concentrations and dilutions taught in the prior art to maximize bleaching and stain removal through routine experimentation absent a showing that the claimed range provides and unexpected benefit. 

Claims 34 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2010/0021557) in view of Speed (US 2002/0187910) and Beggs (Tunnel Washers or Extractors: Whats the Proper Choice? (Part 1)) and further in view of 
Busch (US 6,608,015).
Li, Speed and Beggs are relied upon as set forth above.
Li, Speed and Beggs do not specify hydrogen peroxide.
	Busch chlorine bleaches and hydrogen peroxide are functionally equivalent oxidizing agents for laundering (column 29, lines 20-30; column 50, lines 20-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Li, Speed and Beggs by using hydrogen peroxide as the bleaching agent as Busch teaches it is functionally equivalent to chlorine bleaches for use as an oxidizing agent when laundering. Substitution of art recognized equivalents only requires routine skill in the art as they provide the same bleaching benefit to laundry. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,995,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains overlapping ingredients and concentrations and includes the same method steps as the instant claims. 

Claims 32-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,253,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains overlapping ingredients and concentrations and includes the same method steps as the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761